IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,953




EX PARTE JEROME WILLIAMS A/K/A ED WILLIAMS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2005-156 IN THE 421ST DISTRICT COURT
FROM CALDWELL COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
aggravated kidnaping and was sentenced to 20 years’ confinement on count one and 50 years’
confinement on count two.   The Thirteenth Court of Appeals affirmed his conviction.  Williams v.
State, No. 13-06-220-CR, (Tex. App. – Corpus Christi, 2007, no pet.) (Not designated for
publication).  
            Applicant contends inter alia that his appellate counsel rendered ineffective assistance
because counsel failed to timely notify him of his right to petition for discretionary review pro se.
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely advise
Applicant of his right to petition for discretionary review pro se.  The trial court recommends that
relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Thirteenth Court of Appeals in Cause No.13-06-220-CR that affirmed his conviction
in Case No. 2005-156 from the 421st Judicial District Court of Caldwell County.  Applicant shall
file his petition for discretionary review with the Thirteenth Court of Appeals within 30 days of the
date on which this Court’s mandate issues.
            Applicant’s remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 (Tex.
Crim. App. 1997).
 
Delivered: June 25, 2008
Do not publish